PER CURIAM.
Appellant, Clyde Dawkins, appeals his sentence. We reverse.
Appellant agreed to and pleaded to a guidelines sentence of fifteen years imprisonment. The trial court sentenced appellant to a term of fifteen years imprisonment, followed by five years probation.
Because the trial court sentenced appellant to terms not contemplated by the plea agreement, we reverse the sentence and remand for resentencing pursuant to the plea agreement or to allow appellant to withdraw his plea. See Foye v. State, 558 So.2d 537 (Fla. 3d DCA 1990).
Reversed and remanded with instructions.